        Case: 3:17-cv-00393-slc Document #: 79 Filed: 09/06/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JEREMY CLARK,

                Plaintiff,                               Case No.: 17-CV-0393

        v.

 HEATHER HEINEN,

                Defendants.


        PLAINTIFF’S RESPONSE TO DEFENDANT’S PROPOSED EXHIBITS


       Plaintiff Jeremy Clark, by his counsel, responds to Defendant’s Proposed Exhibit

List, as follows:

 No objection: Exhibits 501, 502, 503, 505,* 506,* 507.* and 511 (*Assuming each of

 the drafters of the report testifies). Further, with respect to Exhibit 511, Plaintiff believes

 only the two-page complaint should be included. Plaintiff objects to the extent his

 “appeal” of the denial of his complaint is included, as it contains information that the

 complaint was denied by the Warden/Corrections Department, who is not a witness in

 this case nor does it outline the standards the Warden/Corrections used when deciding

 the complaint, etc.



 Objection:

 Exhibit 504 – This is a policy document of the Department of Corrections. No person

 has been designated by Defendant to speak as to this policy. It also does not apply to

 the events of March 16, 2017 as Clark was not in a segregated unit or in clinical

 observation, and is therefore prejudicial. In addition, Defendant did identify herself as a
      Case: 3:17-cv-00393-slc Document #: 79 Filed: 09/06/19 Page 2 of 4



“non-retained expert” on July 26, 2018, see Docket Entry #30, but she did not produce

any report or further comply with the requirements of Rule 26(a)(2)(c) because she does

not state her opinions as to these policies. See also Order, Dkt. #14, at p.5, which

specifically requires that she provide a report, even as a non-retained expert:




Exhibit 508 – No person has been designated by Defendant to speak to this Document,

nor does it appear the document has been produced to Plaintiff. There are two exhibits

identified as 508. The objection applies to both.



Exhibit 509 – No person has been designated by Defendant to speak to this Document,

nor does it appear the document has been produced to Plaintiff.



Exhibit 510 – No person has been designated by Defendant to speak to this Document,

nor does it appear the document has been produced to Plaintiff. Moreover, none of the

identified witnesses are records custodians able to authenticate the document. Finally,

the document would be prejudicial if it shows any complaints that Clark made previously

about anything within the prison. Unless his complaint(s) relate specifically to suicide,
                                           2
       Case: 3:17-cv-00393-slc Document #: 79 Filed: 09/06/19 Page 3 of 4



PTSD or some other mental health ideation, the document should not be admitted.



Exhibit 512 – It is unclear the purpose of this document, as it will show only the

purchases that Clark made from the canteen. Without knowing the purpose of this

documents (or even having an opportunity to review it, as it was not produced to

Plaintiff’s counsel), Plaintiff objects.



Exhibit 513 – Same objection as to Exhibit 512. A trust account statement does not

pertain to the issues involved in this case and could be prejudicial if shown to a jury.



Exhibit 514 – It is unclear the purpose of this document. Without knowing the purpose

of this documents (or even having an opportunity to review it, as it was not produced to

Plaintiff’s counsel), Plaintiff objects. Moreover, there is no dispute that Heinen worked

on March 16, 2017. There is no basis to concluded that her work history prior to March

16, absent additional information, is relevant.



Exhibits 515 and 516 – As Defendant clearly is aware, a settlement agreement

generally is confidential, and even if it is not confidential, it would be prejudicial to the

Plaintiff. The only purpose for even attempting to put these documents forward is to

suggest that Plaintiff is litigious and/or has sued the Department of Corrections or its

employees before. This would be tantamount to allowing Plaintiff to produce evidence

that DOC and its employees have been sued in the past and DOC has paid damages

for the incompetence of its employees. Moreover, these documents have not been

produced to Plaintiff’s counsel. And finally, Exhibit 516 identifies it is a settlement

                                             3
      Case: 3:17-cv-00393-slc Document #: 79 Filed: 09/06/19 Page 4 of 4



agreement for civil case 16-cv-1984. Defendant does not identify the district from which

this settlement agreement purportedly emanates from, but there is no case #16-cv-1984

in either the Eastern or Western District of Wisconsin.



Exhibit 517 – It is appears that Defendant wants to use a “Notice of No action” report,

authored by Brian Foster, the Warden at Waupun, dated May 5, 2017. This document

was produced by Attorney Polich on August 16, 2019, and was not included in earlier

discovery documents produced to Jeremy Clark. The document should not be admitted.

First, Mr. Foster is not a named witness, and this document is hearsay. In addition, the

document is prejudicial as to Plaintiff because the standards that DOC or a warden may

use to investigate a matter are different than the standards used in a civil trial in federal

court. Finally, based on the limited file produced by Defendant (or rather DOC), it does

not appear as if Warden Foster interviewed either Mr. Diggs or Mr. St. Clair for purposes

of the investigation.



Dated this 5th day of September, 2019.
                                             CADE LAW GROUP LLC

                                             By: s/ NATHANIEL CADE, JR.
                                                 Nathaniel Cade, Jr. SBN:1028115
                                                 P.O. Box 170887
                                                 Milwaukee, WI 53217
                                                 (414) 255-3802 (phone)
                                                 nate@cade-law.com
                                                 Attorneys for Plaintiff Jeremy Clark




                                             4
